DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 07/14/2021 has been entered. Claims 1-2, 8, 10, and 12-13 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of claim 2 under 35 U.S.C. 112(b) for being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 07/14/2021, which amended claim 2 to recite both buckwheat and crustacean peptides that are detected through the chromatographic separation analysis.
	All rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 07/14/2021, which removed SEQ ID NO.: 5 from the claims.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided 
Authorization for this Examiner’s amendment was given in an interview with Grace Kim on 07/21/2021.

IN THE CLAIMS:

In claim 2, lines 4-6, please omit ‘further comprises any one or more of polypeptides consisting of amino acid sequences represented by SEQ ID NOs: 8 to 12’ and replace with –further comprises any one or more polypeptides with amino acid sequences selected from the group consisting of SEQ ID NOs: 8 to 12--.

In claim 8, lines 3-5, please omit ‘4 and 6, and further comprises any one or more of polypeptides consisting of amino acid sequences represented by SEQ ID NOs: 1, 2, 3, 5, and 7’ and replace with –4 or 6, and further comprises any one or more polypeptides with amino acid sequences selected from the group consisting of SEQ ID NOs: 1, 2, 3, 5, and 7--.

In claim 10, lines 3-5, please omit ‘further comprises any one or more of polypeptides consisting of amino acid sequences represented by SEQ ID NOs: 1, 2, 3, 5, and 7 to 12’ and replace with –further comprises any one or more polypeptides with amino acid sequences selected from the group consisting of SEQ ID NOs: 1, 2, 3, 5, and 7 to 12--.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Park, as discussed in the previous Office action. However, Park does not teach the detection of polypeptides with sequences corresponding to SEQ ID NO.: 4 or SEQ ID NO.: 6, as required by amended claim 1. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 8, 10, and 12-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/21/2021